Citation Nr: 0923280	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  05-29 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition, 
to include as due to the service-connected posttraumatic 
stress disorder.

2.  Entitlement to an increased rating in excess of 70 
percent for PTSD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to 
September 1969.   

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2002, 
August 2003, and February 2004, by the Department of 
Veterans' Affairs (VA) Regional Offices (RO) in New York, New 
York, and Columbia, South Carolina.  

In June 2008, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  

The Board's June 2008 decision remanded the Veteran's claim 
of service connection for gastroesophageal reflux disease 
(GERD), to include as secondary to PTSD, with instructions to 
issue a Statement of the Case (SOC) pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO issued a SOC in 
February 2009.  The Veteran, however, did not file a 
Substantive Appeal with respect to that issue.  Accordingly, 
it is not presently before the Board.  See 38 C.F.R. 
§ 20.200, 20.204, 20.302.  

Following the June 2008 Board remand, in a February 2009 
rating decision, the RO increased the evaluation of the 
service-connected PTSD to 70 percent, effective on March 29, 
2002 (the date of claim).  Inasmuch as a rating higher than 
70 percent is available, and inasmuch as a claimant is 
presumed to be seeking the maximum available benefit for a 
given disability, the claim for a higher evaluation as 
reflected on the title page remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The February 2009 RO rating decision also granted the 
Veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  Accordingly, the issue is 
not presently before the Board.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  During the period on appeal, the service-connected PTSD 
is shown to be manifested by occupational and social 
impairment with deficiencies in most areas, but not by total 
occupational and social impairment. 


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 70 
percent for the service-connected PTSD are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.130 
including Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

Specific to claims for an increased evaluation, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), held that, 
at a minimum, adequate notice in increased evaluation cases 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In the present case, the RO notified the Veteran in a May 
2002 letter of the information and evidence needed to 
substantiate and complete his appeal.  In a July 2008 letter, 
the RO notified the Veteran that an effective date for the 
award of benefits is assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
at 484.  The July 2008 letter also specifically addressed all 
aspects of the notice requirements of Vazquez-Flores, in that 
it provided the diagnostic code criteria for evaluating PTSD 
and cited examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to increased 
compensation.  Although the notice requirements were not 
satisfied prior to the rating decision on appeal, the RO 
readjudicated the Veteran's claim in a February 2009 SSOC.  
Accordingly, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment record (STR) and relevant post-service records have 
been obtained, and there is no indication of any missing 
records for which VA has not made adequate search efforts to 
date.  The Board notes that the record includes the Veteran's 
assertions that he applied for Social Security Administration 
(SSA) disability benefits.  Subsequently, however, the 
Veteran asserted that his claim was denied.  In any event, in 
August 2007, the RO attempted to obtain the relevant SSA 
records.  SSA, however, responded that, after an exhaustive 
search, the requested records could not be found.  The RO 
notified the Veteran of this determination in an August 2007 
letter.  

Additionally, the Veteran was afforded VA examinations, most 
recently in August 2007, addressing the severity of his 
service-connected PTSD.  The August 2007 VA examination is 
adequate because, as shown below, it was based upon 
consideration of the Veteran's prior medical history and 
examinations, his assertions and current complaints, and 
because it describes the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  Furthermore, the evidence does not show, and the 
Veteran has not asserted, that his symptoms have increased in 
severity since that evaluation.  The Board accordingly finds 
that remand for a new VA examination is not required at this 
point.  See 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Rather, remanding this 
case for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  Since all 
duties to notify and assist have been satisfied, the Board 
will proceed with consideration of the appeal.


II.  Analysis

The Veteran is contending that an evaluation higher than the 
presently-assigned 70 percent is warranted for the service-
connected PTSD. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Further, the Court recently held that in claims for increased 
rating VA must consider that a claimant may experience 
multiple distinct degrees of disability, resulting in 
different levels of compensation, from the time the increased 
rating claim is filed to the time a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods during the period of the Board's 
review (beginning in March 2001).

Evaluations of PTSD are assigned under the provisions of 
Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130.  

Under DC 9411, a rating of 70 percent is assignable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

In the present case, the evidence of record for the period on 
appeal includes VA examinations, VA medical center (VAMC) 
treatment records, Vet Center treatment records, private 
(non-VA) medical records, and the lay assertions of the 
Veteran and his wife.  The Board notes that the treatment 
records are voluminous, but, at no point, demonstrate the 
symptoms associated with a 100 percent rating for PTSD.  

First, in March 2002, the Veteran wrote that his symptoms, 
which included intrusive thoughts, impulsive temper 
outbursts, trouble dealing with authority figures, insomnia, 
and depression, had become worse.  

In August 2002, the Veteran underwent a VA psychiatric 
examination.  The examiner did not have the Veteran's claims 
file for review, but noted that the Veteran's complaints 
included infrequent flashbacks and nightmares, periodic 
anxiety attacks, difficulty sleeping (including periods of 
insomnia and hypersomnia), and difficulty maintaining gainful 
employment.  Also, he had been married to his wife for 29 
years, but had no other social relationships.  On mental 
status examination, the Veteran was casually dressed, with 
good grooming and hygiene.  He was polite and cooperative 
during the examination and offered lengthy, convoluted 
answers, but displayed no truly tangential thinking, and no 
memory deficits except for poor concentration.  He was alert 
and oriented times four, and mood was labile.  He displayed 
grandiose thinking and endorsed suicidal ideation and 
homicidal ideation without intent.  Accordingly, the examiner 
provided diagnoses of bipolar disorder and PTSD.  He 
described the Veteran as majorly impaired in his overall 
functioning and assigned a current GAF of 35.  

Further, VA treatment records from March 2002 through October 
2002 demonstrate that the Veteran's PTSD disability picture 
included excessive and pressured speech, circumstantial 
thought processes, lack of impulse control, labile affect, 
trouble concentrating, frequent intrusive thoughts and 
nightmares, difficulty maintaining long-term employment, 
anxiety, depression, guilt, anger, and some paranoia.  
Hallucinations and delusions were present, and memory, 
judgment, insight, and cognitive function were all impaired, 
but self-perception and orientation were not impaired.  
Although the Veteran endorsed suicidal ideation without a 
plan in March 2002, he otherwise denied suicidal and 
homicidal ideation.  The notes report that the PTSD symptoms 
were exacerbated by his physical disabilities, and the 
Veteran reported difficulty with such tasks as housekeeping.  
Also, an October 2002 assessment notes that the Veteran was 
unemployable due to the low back pain.  In April 2002, a GAF 
score of 35 was assigned, but in June 2002, the Veteran 
reported worsening anxiety, but feeling well and much better 
than he had felt for some time, including better sleep -- 
mood and affect were euthymic.  

The record also includes couples therapy progress notes from 
July 2002 through March 2003, and a March 2003 VAMC progress 
note showing a GAF of 32.  Further VA treatment records show 
that the Veteran underwent in-patient VA group therapy from 
April 2003 to June 2003.  He reported managing his symptoms 
by cleaning, doing laundry, and taking naps, occasionally, by 
working out at the gym.  The progress notes report that he 
was easily engaged in social interactions throughout his 
stay, and he reported feeling better overall.  An April 2003 
note reports a current GAF score of 55.  

In July 2003, the Veteran's wife wrote a letter in support of 
his claim explaining that the Veteran was agitated and 
irritable all night long; he talked nonsense in his sleep.  

The Veteran underwent a second VA in-patient group therapy 
program in May 2004.  And, in June 2004, the Veteran's 
treating Vet Center therapist wrote a clinical summary in 
which he described the Veteran's PTSD as chronic and severe--
the Veteran never socialized, he had physical limitations 
exacerbating his PTSD, and he had chronic sleep impairment, 
intrusive thoughts, and difficulty with concentration.  The 
Veteran's complaints included feeling easily angered, 
irritated, and confused.  He was unable to attain or maintain 
gainful employment.  

VA treatment records from March 2005 through October 2005, 
including August 2005 in-patient group therapy notes, show 
that his PTSD was improved by treatment better coordinated 
between his various medical treatment providers, though 
continued to be exacerbated by physical pain.  The Veteran 
reported feeling pretty good in March 2005-the best he had 
felt in a while.  His symptoms, otherwise, remained 
consistent with that described above.  His mood was "pretty 
good" in March 2005, but depressed in October 2005.  No 
grossly inappropriate behavior was noted, thought processes 
were logical and coherent, he was alert and oriented, and he 
denied hallucinations and delusions.  Memory and 
concentration were grossly intact, but impaired, and the 
Veteran intermittently endorsed suicidal and homicidal 
ideation, but with no intent or plan.    

In December 2005, the Veteran underwent a VA PTSD 
examination.  The examiner, a psychiatrist, reviewed the 
Veteran's claims file and documented a relevant medical 
history.  The Veteran's complaints included being unemployed, 
impaired sleep (including violent outbursts), and ongoing 
depression and isolation.  He described an "up and down" 
relationship with his wife, and he maintained a relationship 
with his sons, but had no other social relationships.  The 
examiner also noted that the Veteran had taken a photography 
course since his last VA examination, but had not worked due 
to chronic pain.  Mental status examination was consistent 
with prior evaluations.  Accordingly, the examiner provided a 
diagnosis of PTSD and assigned a GAF of 52.  She described 
his symptomatology as "significant," with chronic pain 
interfering with his quality of life 

In a February 2006 letter, the Veteran's wife wrote that his 
symptoms included a sense of hopelessness and uselessness, 
plus anger and rage, decisions driven by paranoia, days 
descended into depression and isolation where some days he 
just stayed in bed.  Plus, he was a social pariah and 
frequently expressed suicidal thoughts.  She had to remind 
him to eat, and sleep was difficult for him--one night he 
began beating the bed where her head had just lain.  He had 
difficulty coping with physical pain and being socially 
appropriate, which made it impossible for him to work; this 
inability to work caused more anger, depression, and 
desperation.  Plus, although he was an outstanding father, on 
one occasion, he lunged for one of them, until she 
intervened.  His PTSD also caused them to argue.  She did not 
that his treatment had helped.   

Next, VA treatment records from January 2006 through June 
2007, include an April 2006 mental health note describing the 
Veteran's PTSD symptomatology as chronic with waxing and 
waning symptoms depending upon stressors and service- and 
non-service-related anniversaries.  The Board notes that this 
waxing-and-waning symptomatology is demonstrated by a June 
2007 VA progress note providing an assessment of PTSD in 
partial remission and chronic depressive symptoms.  
Similarly, VA individual and couples' therapy notes from May 
2005 through April 2007, show that the Veteran's mood was 
improved; he was able to visit his children who did not live 
near him; and he and his wife went out for their anniversary.  
Moreover, group therapy notes from December 2005 through 
March 2007, show that the Veteran attended a Gaelic workshop 
and a hockey game with his son.  In contrast, April 2007 VA 
treatment notes show that the Veteran underwent a two-day in-
patient VA PTSD program during which he described feeling as 
if he had stopped living.  Plus, in March 2006 the Veteran's 
Vet Center therapist wrote that the Veteran should be awarded 
a 100 percent rating.  Otherwise, the Veteran's symptoms were 
consistent with that previously indicated: memory and 
concentration complaints; intermittent suicidal ideation 
without intent, no disorientation; clear and goal-directed 
speech; logical and coherent thought processes; varied affect 
and no homicidal ideation, and symptoms worsened by physical 
pain.  

In August 2007, the Veteran underwent a third VA examination.  
The examiner, who previously examined the Veteran in December 
2005, described the Veteran's current PTSD as moderate to 
severe in severity; the symptoms waxed and waned.  The 
Veteran was unable to work due to radiculopathy and chronic 
pain, though PTSD also contributed.  His relationship with 
his wife of 34 years was consistent, and he continued to 
pursue painting and sculpting in a workshop; otherwise, he 
had no social relationships.  Mental status examination 
showed normal speech, behavior, thought process and 
communication, and no delusions or hallucinations.  The 
Veteran endorsed some suicidal and homicidal ideation, but no 
intent or plan.  He maintained minimal personal hygiene and 
was fully oriented; however, he had short-term memory 
deficits secondary to poor concentration.  He had few panic 
attacks, and there was no evidence of obsessive or 
ritualistic behavior or impaired impulse control.  Mood was 
low, and affected was restricted.  The examiner found that 
occupational and social functioning consisted of reduced 
reliability and productivity.  

VA mental health treatment records from November 2007 through 
November 2008, continue to show symptomatology consistent 
with that described by the VA examiner.  In particular, a 
January 2008 VA psychiatrist indicated his PTSD as severe-it 
was worsening and further impairing the Veteran's function.  
In April 2008, however, the Veteran reported symptoms that 
were "not too bad."  Yet, he presented for VA in-patient 
care in July 2008 and October 2008.  Mental status 
examinations revealed depressed mood with congruent affect, 
circumferential-to-tangential thought processes, fair insight 
and judgment, and grossly intact cognition.  Also, he 
continued to endorse suicidal ideation and homicidal 
ideation, but without intent.  An August 2008 discharge note 
reports a GAF of 35.  GAF on admission in November 2008 was 
29 and 45 on discharge, at which time his mood was much 
improved and he reported feeling significantly better.  Also, 
VA individual and couples' therapy notes from April 2007 
through August 2008, show that the Veteran went to a Navy 
reunion in September 2007, went on a date with his wife in 
May 2008, and did some volunteer work in July 2008.   

Finally, the record includes a February 2008 letter from the 
Veteran's wife reiterating that the Veteran could not sleep; 
he had nightmares, and he continued to experience anxiety, 
anger, depression, and incessant pain.  

In comparing the Veteran's symptoms since March 2001, as 
noted, to the rating criteria, the Board finds that the 
service-connected PTSD does not meet the criteria for 
assignment of a total (100 percent) rating.  Although the 
Veteran's disability picture reflects a high degree of 
impairment, the evidence does not demonstrate total 
occupational and social impairment with symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The Board 
notes that although the record includes a diagnosis of 
bipolar disorder, when it is not possible to separate the 
effects of the service-connected disability from a 
nonservice-connected condition, such as in this case, the 
Veteran's symptomatology must be attributed to the service-
connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam).

In making this determination, the Board has fully considered 
the lay evidence of record, and the Board recognizes that the 
Veteran has repeatedly sought in-patient psychiatric 
treatment, most recently in July 2008 and October 2008.  The 
in-patient psychiatric evaluations, however, show that the 
Veteran's symptomatology during treatment was consistent with 
that reported in the outpatient treatment records and is 
consistent with the currently assigned 70 percent rating.  
Further, although the Veteran is shown to be unable to work, 
the medical evidence, including, most recently, the August 
2007 VA examination, demonstrates this is, in large part, due 
to his physical disabilities.  To the extent that the Veteran 
has repeatedly endorsed homicidal ideation, he has always 
denied intent or plan.  

In short, the Veteran's symptomatology is shown to have been 
"waxing and waning" during the pendency of the appeal (as 
characterized by the Veteran's treating psychiatrist in an 
April 2006 treatment note and reiterated by the August 2007 
VA examiner).  He has shown most of the symptoms associated 
with a 70 percent rating throughout the entire period under 
appeal, but his symptoms have not at any time during the 
pendency of the appeal, more nearly approximated the criteria 
for assignment of a total disability rating.  Accordingly, 
"staged ratings" are not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Finally, the Board has carefully considered the assigned GAF 
scores during the period under review.  A GAF score records a 
clinician's judgment of an individual's overall level of 
functioning, with 100 representing a high level of 
functioning and no psychiatric symptoms.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, Washington, D.C., 
American Psychiatric Association, 1995.  GAF scores and 
interpretations of the score are, without question, important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  While a GAF score is not the 
sole basis for assigning a disability rating, it provides a 
clinical indicator of the patient's functional ability.  The 
GAF scores assigned in a case, however, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, GAF scores must be 
considered in light of the actual symptomatology of a 
disorder, which provides the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

Here, the Veteran's GAF scores during the period in question 
have ranged from a high of 55 in April 2003 to a low of 29 in 
November 2008.  Most recently, GAF scores were 29 (on 
admission) and 45 (on discharge) in November 2008.  The Board 
notes that these GAF scores appear to support a total 
disability rating.  Since the Board may not base a decision 
on its own unsubstantiated medical opinion, the Board simply 
observes, with due deference to the GAF scores, that the 
Veteran's symptoms are not characteristic of a total rating 
under the VA rating schedule.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In conclusion, the evidence demonstrates none of the symptoms 
associated with the 100 percent rating for PTSD.  
Accordingly, the Veteran's claim for a total evaluation for 
the service-connected PTSD must be denied.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed and has 
presented for in-patient care, the medical evidence, 
including a June 2003 treatment summary and, most recently, 
the August 2007 VA examination, shows that the primary 
precipitants of his unemployability and hospitalizations are 
the Veteran's physical disabilities.  Therefore, the Board is 
not required to remand the Veteran's claim for consideration 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased evaluation in excess of 70 percent for the 
service-connected PTSD is denied.


REMAND

Based upon a careful review of the record, the Board finds 
that the Veteran's claim of service connection for a low back 
disability must be remanded.  

The Veteran is contending that his service-connected PTSD 
aggravates his low back disorder.  The current medical 
evidence shows that the Veteran is diagnosed as status post 
lumbar spine laminectomy.  The most recent evidence includes 
a September 2008 lumbar spine MRI revealing postoperative 
changes at L5-S1; moderate encroachment on the right spinal 
neuroformina; small posterolateral disc herniation on the 
right at the L1-2 level; mild central spinal stenosis and a 
small posterolateral disc herniation on the left with mild 
bilateral foraminal encroachment at the L4-5 level; there was 
no neural impingement.

In addition to the evidence showing a current disability, the 
record also includes medical evidence indicating that the 
Veteran's service-connected PTSD may have aggravated the low 
back disorder.  First, a May 1985 VA psychiatric examination 
report noting that the Veteran's complaints included pain in 
the back (plus migraine headaches, burning stomach, and 
irritable bowel syndrome (IBS)).  The examiner specifically 
observed that the Veteran appeared to be the type of person 
who had somatic problems secondary to his anxiety.  
Therefore, he opined, the Veteran's physical problems were 
related to his service-related psychiatric difficulties.  
(The Board notes that the record does not include a diagnosis 
of a low back disorder at that time.).

Similarly, in an October 2002 assessment, a mental health 
therapist (treating the Veteran on VA contract) explained 
that the Veteran had previously had spinal surgery, which 
increased his PTSD symptomatology.  The therapist also stated 
that "many of [the Veteran's] problems can be directly 
attributed to" his PTSD.  

Finally, the record includes a July 2003 VA primary care 
physician's note, in which the Veteran is shown to complain 
that his many symptoms were related to PTSD.  The physician 
recommended that the Veteran continue his psychiatric care 
"since most of his problems are related to [PTSD]."

In short, the evidence shows competent evidence of a current 
disability and an indication that the current disability may 
be associated with the service-connected PTSD.  The Veteran 
has not, however, been afforded a VA examination.  Since the 
record otherwise lacks sufficient competent evidence upon 
which the Board can make a decision, remand for a VA 
examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded claim, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who treated him for 
a low back disability.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's VA treatment 
records not currently of record.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above-requested 
development and any further development 
warranted by the record, the RO should 
schedule the Veteran for a VA examination 
to determine the nature and likely 
etiology of the low back disorder.  

The Veteran's entire claims file, to 
include his service treatment record and a 
copy of this remand, must be made 
available to the examiner for review.  Any 
indicated studies should be undertaken, 
and all manifestations of the current low 
back disability should be described in 
detail.

Based on the examination results, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran has a low 
back disability caused or aggravated by a 
service-connected disorder to include 
PTSD.  If the examiner determines that a 
low back disorder has been aggravated by a 
service-connected disorder, the examiner 
should offer an opinion as to whether any 
increase in severity of the low back 
disorder was due to the natural progress 
of the disorder.  

The examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the post-service 
medical records, and the Veteran's lay 
assertions, should be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should indicate the rationale 
for such a conclusion.  

4.  If the Veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy of the notice(s) of the date and 
time of the examination(s) sent to the 
Veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
claim of service connection for a low back 
disorder in light of all pertinent 
evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations and affords him the 
appropriate time period for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


